       Case 1:19-cv-01586-BAM Document 15 Filed 06/10/20 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                   UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     MCARMELA TRISTAN REYNA,                         )   CIVIL NO. 1:19-cv-01586-BAM
14                                                   )
          Plaintiff,                                 )   STIPULATION TO VOLUNTARY
15                                                   )   REMAND PURSUANT TO SENTENCE
          v.
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT;
     Commissioner of Social Security,                )   ORDER
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20
21          IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,

22   Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,

23   that the above-entitled action shall be remanded to the Commissioner of Social Security for
24   further administrative proceedings.
25          Upon remand, the Office of Hearing Operations will remand the case to an
26   Administrative Law Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the
27   evidence of record. The parties further request that the Court direct the Clerk of the Court to
28


     Stip. to Remand; 1:19-cv-01586-BAM
       Case 1:19-cv-01586-BAM Document 15 Filed 06/10/20 Page 2 of 2



 1   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision
 2   of the Commissioner.
 3          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 4
     Social Security Act, 42 U.S.C. 405(g).
 5
 6
            Respectfully submitted this 9th day of June 2020.
 7
 8
 9                                                 /s/ Jonathan O. Pena*
                                                   JONATHAN O. PENA
10                                                 Attorney for Plaintiff
                                                   *Authorized by email on June 5, 2020
11
12                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
13                                                 DEBORAH LEE STACHEL
14                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
15
                                           By:     /s/ Ellinor R. Coder
16                                                 ELLINOR R. CODER
17                                                 Special Assistant United States Attorney

18                                                 Attorneys for Defendant
19
                                                  ORDER
20
21         Based upon the parties’ stipulation, IT IS HEREBY ORDERED that the above-captioned

22   action is remanded to the Commissioner of Social Security for further proceedings consistent

23   with the terms of the Stipulation to Voluntary Remand. The Clerk of the Court is directed to

24   enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final decision of
     the Commissioner.
25
     IT IS SO ORDERED.
26
27      Dated:     June 10, 2020                               /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
28


     Stip. to Remand; 1:19-cv-01586-BAM
